
	
		III
		111th CONGRESS
		1st Session
		S. RES. 249
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 6, 2009
			Mr. Roberts (for himself
			 and Mr. Nelson of Florida) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring United States Navy pilot Captain
		  Michael Scott Speicher who was killed in Operation Desert Storm.
		  
	
	
		Whereas
			 more than 88,000 Americans remain missing from World War II, the Korean War,
			 the Cold War, the Vietnam War, and the wars in Iraq and Afghanistan;
		Whereas
			 the people of the United States honor Captain Michael Scott Speicher;
		Whereas
			 Captain Speicher was shot down in Wadi Thumayal while flying an F/A-18 Hornet
			 fighter jet on January 16, 1991, the first night of the Persian Gulf
			 War;
		Whereas
			 Captain Speicher's fate remained unknown until July 2009, when United States
			 Marines stationed in Anbar recovered his remains in an unmarked desert
			 grave;
		Whereas
			 Captain Speicher made the ultimate sacrifice for his country; and
		Whereas
			 Captain Speicher's wife and 2 children have sacrificed to the greatest extent,
			 and the people of the United States honor them by commemorating Captain
			 Speicher: Now, therefore, be it
		
	
		That the Senate—
			(1)honors Captain Michael Scott Speicher for
			 his service and sacrifice, and for giving his life fighting for the Nation in
			 Operation Desert Storm;
			(2)honors Captain Speicher's family for their
			 love and undying strength and determination to bring Captain Speicher
			 home;
			(3)encourages the Department of Defense to
			 continue the Nation's efforts to provide clear and accurate information about
			 what happened to our fallen heroes, to determine the nature and cause of
			 Captain Speicher's death, and to continue accounting for all who remain missing
			 in action; and
			(4)honors the United States Navy, the United
			 States Marine Corps, the Defense Intelligence Agency, and the Department of
			 Defense for their efforts to bring Captain Speicher home.
			
